Citation Nr: 1533112	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-36 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 


FINDING OF FACT

The Veteran's preexisting back disorder did not increase in disability during active service.


CONCLUSION OF LAW

A preexisting back disorder was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue denied herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to initial adjudication of the Veteran's claim, the RO's October 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA outpatient treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was provided an opportunity to testify before the Board and provided an adequate medical examination.  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for disability resulting from injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

The Veteran seeks entitlement to service connection for a back disorder.  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111.  

The analysis is different in a case where the preexisting condition was noted upon entry into service. "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on VA to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, VA must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C. F. R. 
§ 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Here, the Board finds that a back disorder was noted upon entry into service.  The examiner who conducted the December 1965 pre-induction examination noted a spine x-ray showing old Scheuermann's Disease, which was not considered disabling.  The Board finds that because the condition of a back disorder was recorded on the Veteran's entrance examination, that the condition, although apparently not symptomatic at the time, was "noted" upon entry into service.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304(b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his back disorder, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n. 6.

The Veteran contends that his preexisting back disorder was aggravated during Advanced Individual Training (AIT) training.  In this regard, during a June 2011 hearing before the Board, he asserted that while participating in an obstacle course he was required to run with a gas mask on and fell to the ground.  In addition, he also stated that when he was in Vietnam he carried magazines of ammunition and six to eight grenades through the jungle.  He further asserted that he had to fill and carry heavy sandbags in order to make bunkers.    

The Veteran served on active duty from August 1967 to August 1969.  Service treatment records indicate that a December 1965 pre-induction examination notes a spine x-ray showing old Scheuermann's Disease, which was not considered disabling.  Thereafter, an October 1966 radiology report showed evidence of defects in several of the lumbar vertebral bodies due to Scheuermann's Disease.  An August 1967 report of medical history notes that the Veteran had previously worn a brace for old Scheuermann's Disease.  An August 1967 record notes the Veteran's complaint of back pain; the examiner found no objective evidence of back pain, as an x-ray of the lumbar spine was within normal limits.  A June 1969 separation examination notes the Veteran's complaints of recurrent back pain.  

Post-Service records include a January 2009 VA examination.  At the time, the Veteran indicated that he experienced low back pain for an unknown number of years.  He reported that he injured his back when he was 18 years old and wore a back brace for three months.  The Veteran also reported that he lifted heavy base plates numerous times during service.  Upon examination and review of the claims file, the examiner diagnosed Scheuermann's Disease and spondylosis of the thoracic and lumbar spine segments.  The examiner indicated that Scheuermann's disease was a congenital problem beginning in adolescence; that back pain and spondylosis were not related to an in-service injury; and that spondylosis was secondary to a natural progression of the disease, with no evidence military service resulted in more than a temporary aggravation of this pre-existing degenerative condition.  The Board found the January 2009 VA examination inadequate to adjudicate the claim, as the examiner did not provide any rationale for the opinion.  Thus, the case was remanded for another VA examination and opinion to address the etiology of the Veteran's current back disorders.  

The Veteran underwent a second VA examination in May 2013.  At the time, the Veteran stated that he initially injured his back in 1965, when he fell off of a horse and fractured his spine.  He reported that thereafter, while in service, he was required to carry heavy loads when he jumped out of helicopters.  The Veteran stated that he did not seek care for his back during service because "unless you were dying you just didn't go in."  He further stated that he did not experience any other specific back injury aside from falling off a horse prior to service.  Upon examination, the examiner diagnosed Scheuermann's Disease and degeneration of the lumbar and thoracic spine.  The examiner provided an extensive review of the claims file, noting the aforementioned service treatment records, as well as the January 2009 VA examination report.  The examiner further noted that the Veteran's VA outpatient treatment records did not contain any treatment for or mention of back pain.  The examiner concluded that it was "less likely than not" that the Veteran's current diagnoses were incurred in or caused by service.  The examiner determined that the diagnosis of Scheuermann's Disease "clearly and unmistakably" existed prior to service and was not aggravated by service.  The examiner indicated that the current degeneration of the lumbar spine was consistent with Scheuermann's Disease and the aging process.  In providing the opinion, the examiner noted that prior to service, the Veteran fell from a horse in 1965 which resulted in lumbar vertebrae fractures.  The examiner further noted that at the time of the injury, the Veteran was initially diagnosed with Scheuermann's Disease.

Initially, the Board concludes that the Veteran has not shown an aggravation of his preexisting back disorder during his active service.  

The Veteran is competent to report inservice symptoms of his back pain.  However, the Veteran's statements as to whether his preexisting low back disorder was aggravated during service are not competent evidence, as this finding requires medical expertise.  The Veteran has not shown that his has the medical training or experience in medical matters to make such a finding.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The VA examiner in May 2013, concluded that it was "less likely than not" that the Veteran's current diagnoses were incurred in or caused by service.  The examiner determined that the diagnosis of Scheuermann's Disease "clearly and unmistakably" existed prior to service and was not aggravated by service.  The examiner indicated that the current degeneration of the lumbar spine was consistent with Scheuermann's Disease and the aging process.  The Board accepts this evidence as the most probative evidence on this issue.  The VA examiner provided this opinion after having reviewed the Veteran's claims file, and the VA examiner provided an extensive rationale in support of this opinion.  Further, there is no probative evidence of record to the contrary.

Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306; VAOPGCPREC 3-03, 69 Fed. Reg. 25178; Wagner, 370 F.3d at 1093.  As such, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for a back disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a back disorder is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


